DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: the term “enabler” was used to have multiple distinctively different meanings.  It is recommended to replace all the terms of “enabler” in the paragraph [0039] of the specification with “incorporating of the dissolving factor”, to replace “The enabler” in the second last line of paragraph [0041] of the specification with –The dissolving factor--, and to remove the term “or enabler” in the paragraph [0050] of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 16 recites the limitation "the OPL" in the 6th line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17-20 are rejected because they depend on the rejected claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2018/0308746).
Regarding claim 1, Hu et al. teach a planarization method for maintaining a planar surface (the top surface of 320; Fig. 4, [0053]), the method comprising: depositing a liner (300; 
Hu et al. do not explicitly teach a/the planarization layer (310/320) is an/the organic planarization layer (OPL) due to the fact that Hu et al. only teach 310 to be organic ([0052]) and is silent about whether 320 is organic ([0054]).
In the same reference, Hu et al. teach in the paragraph [0052] that a bottom anti-reflective coating layer can be an organic bottom anti-reflective coating layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of paragraphs [0052] and [0054] of Hu et al. and to have the layer 320 also being an organic layer, because Hu et al. teach the layer 320 to be a bottom anti-reflective coating layer in paragraph [0054] and Hu et al. also teaches in paragraph [0052] that a bottom anti-reflective coating layer can be an organic bottom anti-reflective coating layer. 

Regarding claim 2, Hu et al. teach wherein the active devices (110/200 and 120/200) are a plurality of fins (110/200 and 120/200).
Regarding claim 6, Hu et al. teach the method of claim 1, wherein an entirety of the dissolving factor (Si-doped organic material of 320) incorporated within the OPL (310/320) is removed (see Fig. 5).
Regarding claim 7, Hu et al. teach the method of claim 6, wherein a remaining OPL (310 in Fig. 5) remains over the active devices (110/200 and 120/200; Fig. 5).
Regarding claim 8, Hu et al. teach the method of claim 7, wherein the remaining OPL (310 in Fig. 5) and the OPL initially formed (310/320 in Fig. 4).
Hu et al. do not teach the remaining OPL (310 in Fig. 5) is less than half the OPL initially formed (310/320 in Fig. 4).
Hu et al. disclose the claimed invention except for the remaining OPL being less than half the OPL initially formed. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the remaining OPL, which depends on the number and size of the openings of the OPL (see Fig. 5), to be less than half the OPL initially formed due to the requirement of the structural design.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. as applied to claim 2 above, and further in view of Liu et al. (US 6,350,390).
Regarding claim 3, Hu et al. teach wherein the dissolving factor (Si-doped organic material of 320).
Hu et al. do not teach the dissolving factor includes a nitride.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hu et al. and Liu et al. and to use polyimide as the material of the dissolving factor, because Hu et al. teach the dissolving factor being an material of the organic ARC (320; [0052 and 0054]), but is silent about the actual material, while Liu et al. teach polyimide can be used as the material of organic ARC (col. 7, lines 57-67). 
Regarding claim 4, Hu et al. teach the method of claim 3, wherein the enabler (the 320 removal process).
Hu et al. do not teach the enabler includes plasma.
In the same field of endeavor of semiconductor manufacturing, Liu et al. teach the enabler (the removing process of the ARC layer 14; Fig. 2, col. 10, lines 26-47) includes plasma (plasma etch; col. 10, line 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hu et al. and Liu et al. and to use plasma etch in removing the ARC layer, because the plasma etch is readily commercially implemented and can provide extra benefit of enhanced critical dimensional control (col. 3, lines 49 to col. 4, lines 30). 
Claim(s) 9-20Hu et al. (US 2018/0308746) in view of Liu et al. (US 6,350,390).
Regarding claim 9, Hu et al. teach a planarization method for maintaining a planar surface (the top surface of 320; Fig. 4, [0053]), the method comprising: depositing a liner (300; Fig. 3, [0039]) over active devices (110/200 and 120/200; Fig. 3, [0032, 0035]) such that the liner (300) directly contacts an entirety of vertical sidewalls of the active devices (vertical sidewalls of 200; see Fig. 3); forming a planarization layer (310/320 having a planar top surface; Fig. 4, [0052, 0054]) in direct contact with the liner (300), such that the planarization layer (310/320) extends between the active devices (110/200 and 120/200) along a majority of a vertical length of each of the active devices (the vertical length of 110/200 and 120/200; Fig. 4); incorporating a dissolving factor (Si-doped material of 320; [0054]) to a predetermined depth (the depth of the bottom of 320) within the planarization layer (310/320); and removing the dissolving factor (Si-doped material of 320) to reduce a thickness of the planarization layer (310/320) to a boundary (310/320 boundary) defined by the predetermined depth of the dissolving factor (the depth of the bottom of 320).
Hu et al. do not explicitly teach a/the planarization layer (310/320) is an/the organic planarization layer (OPL) due to the fact that Hu et al. only teach 310 to be organic ([0052]) and is silent about whether 320 is organic ([0054]), and Hu et al. do not teach a/the dissolving factor is a/the nitride dissolving factor, removing the nitride dissolving factor with plasma.
In the same reference, Hu et al. teach in the paragraph [0052] that a bottom anti-reflective coating layer can be an organic bottom anti-reflective coating layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of paragraphs [0052] and [0054] of Hu et al. and to have the layer 320 also being an organic layer, because Hu et al. teach the layer 320 to be a bottom anti-reflective coating layer in paragraph [0054] and Hu et al. also teaches in 
The combination of [0052] and [0054] of Hu et al. teach a/the planarization layer (310/320) is an/the organic planarization layer (OPL) because both 310 and 320 are organic. 
In the same field of endeavor of semiconductor manufacturing, Liu et al. teach a/the dissolving factor (the material of 14 of ARC; Fig. 1, col. 7, lines 57-67) is a/the nitride dissolving factor (can be polyimide which has nitrogen, i.e. a nitride, as evident from paragraph [0027] of Gonchar et al., US 2011/0041391; col. 7, lines 66-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hu et al. and Liu et al. and to use polyimide as the material of the dissolving factor, because Hu et al. teach the dissolving factor being an material of the organic ARC (320; [0052 and 0054]), but is silent about the actual material, while Liu et al. teach polyimide can be used as the material of organic ARC (col. 7, lines 57-67). 
In the same field of endeavor of semiconductor manufacturing, Liu et al. teach removing the nitride dissolving factor (the removing process of the ARC layer 14; Fig. 2, col. 10, lines 26-47) with plasma (plasma etch; col. 10, line 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hu et al. and Liu et al. and to use plasma etch in removing the ARC layer, because the plasma etch is readily commercially implemented and can provide extra benefit of enhanced critical dimensional control (col. 3, lines 49 to col. 4, lines 30). 
Regarding claim 10, Hu et al. teach wherein the active devices (110/200 and 120/200) are a plurality of fins (110/200 and 120/200).
Regarding claim 11, Hu et al. teach the method of claim 9, wherein an entirety of the dissolving factor (Si-doped organic material of 320) incorporated within the OPL (310/320) is removed (see Fig. 5).  
Hu et al. do not teach a/the dissolving factor is a/the nitride dissolving factor.
In the same field of endeavor of semiconductor manufacturing, Liu et al. teach a/the dissolving factor (the material of 14 of ARC; Fig. 1, col. 7, lines 57-67) is a/the nitride dissolving factor (can be polyimide which has nitrogen, i.e. a nitride, as evident from paragraph [0027] of Gonchar et al., US 2011/0041391; col. 7, lines 66-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hu et al. and Liu et al. and to use polyimide as the material of the dissolving factor, because Hu et al. teach the dissolving factor being an material of the organic ARC (320; [0052 and 0054]), but is silent about the actual material, while Liu et al. teach polyimide can be used as the material of organic ARC (col. 7, lines 57-67). 
Regarding claim 12, Hu et al. teach the method of claim 11, wherein a remaining OPL (310 in Fig. 5) remains over the active devices (110/200 and 120/200; Fig. 5).  
Regarding claim 13, Hu et al. teach the method of claim 12, wherein the remaining OPL (310 in Fig. 5) and the OPL initially formed (310/320 in Fig. 4).  
Hu et al. do not teach the remaining OPL (310 in Fig. 5) is less than half the OPL initially formed (310/320 in Fig. 4).

Regarding claim 14, Hu et al. teach the method of claim 9, wherein the OPL (310/320) has a thickness (the thickness of 310).
Hu et al. do not teach the OPL has a thickness of about 60 nm to about 600 nm.
Parameters such as the thickness of the planarization layer in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to at least completely cover the fins and to achieve the desired flatness of the top surface (Fig. 4, [0048, 0051]) during device fabrication.   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the thickness of the planarization layer within the range as claimed in order to at least completely cover the fins and to achieve the desired flatness of the top surface (Fig. 4, [0048, 0051]).
Regarding claim 15, Hu et al. teach the method of claim 9, wherein the dissolving factor (Si-doped material of 320) incorporated into the OPL (310/320) prevents damage to the active devices (110/200) from the removal process of the dissolving factor (310/320 structure stop etch of 320 at the border of 310/320 before reaching the active devices of 110/200; Figs. 4-5, [0048-0061])
Hu et al. do not teach the dissolving factor is the nitride dissolving factor and the removal process of the dissolving factor is the plasma.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hu et al. and Liu et al. and to use polyimide as the material of the dissolving factor, because Hu et al. teach the dissolving factor being an material of the organic ARC (320; [0052 and 0054]), but is silent about the actual material, while Liu et al. teach polyimide can be used as the material of organic ARC (col. 7, lines 57-67). 
In the same field of endeavor of semiconductor manufacturing, Liu et al. teach the removal process of the dissolving factor (the removing process of the ARC layer 14; Fig. 2, col. 10, lines 26-47) is the plasma (plasma etch; col. 10, line 30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hu et al. and Liu et al. and to use plasma etch in removing the ARC layer, because the plasma etch is readily commercially implemented and can provide extra benefit of enhanced critical dimensional control (col. 3, lines 49 to col. 4, lines 30). 
Regarding claim 16, Hu et al. teach a method for controlling a height of a planarization layer (310/320 having a planar top surface; Fig. 4, [0052, 0054]) formed over and extending between active devices (110/200 and 120/200; Fig. 3, [0032, 0035]), the method comprising: depositing a liner (300; Fig. 3, [0039]) over the active devices (110/200 and 120/200) such that the liner (300) directly contacts an entirety of vertical sidewalls of the active devices (vertical 
Hu et al. do not teach a/the dissolving factor is a/the nitride dissolving factor, removing the nitride dissolving factor with plasma.
In the same field of endeavor of semiconductor manufacturing, Liu et al. teach a/the dissolving factor (the material of 14 of ARC; Fig. 1, col. 7, lines 57-67) is a/the nitride dissolving factor (can be polyimide which has nitrogen, i.e. a nitride, as evident from paragraph [0027] of Gonchar et al., US 2011/0041391; col. 7, lines 66-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hu et al. and Liu et al. and to use polyimide as the material of the dissolving factor, because Hu et al. teach the dissolving factor being an material of the organic ARC (320; [0052 and 0054]), but is silent about the actual material, while Liu et al. teach polyimide can be used as the material of organic ARC (col. 7, lines 57-67). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hu et al. and Liu et al. and to use plasma etch in removing the ARC layer, because the plasma etch is readily commercially implemented and can provide extra benefit of enhanced critical dimensional control (col. 3, lines 49 to col. 4, lines 30). 
Regarding claim 17, Hu et al. teach the method of claim 16, wherein the planarization layer (310/320).  
Hu et al. do not explicitly teach the planarization layer (310/320) is an organic planarization layer due to the fact that Hu et al. only teach 310 to be organic ([0052]) and is silent about whether 320 is organic ([0054]).. 
In the same reference, Hu et al. teach in the paragraph [0052] that a bottom anti-reflective coating layer can be an organic bottom anti-reflective coating layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of paragraphs [0052] and [0054] of Hu et al. and to have the layer 320 also being an organic layer, because Hu et al. teach the layer 320 to be a bottom anti-reflective coating layer in paragraph [0054] and Hu et al. also teaches in paragraph [0052] that a bottom anti-reflective coating layer can be an organic bottom anti-reflective coating layer. 
The combination of [0052] and [0054] of Hu et al. teach a/the planarization layer (310/320) is an/the organic planarization layer (OPL) because both 310 and 320 are organic. 
Regarding claim 18, Hu et al. teach the method of claim 16, wherein active devices (110/200 and 120/200) are a plurality of fins (110/200 and 120/200).  
Regarding claim 19, Hu et al. teach the method of claim 16, wherein an entirety of the dissolving factor (Si-doped organic material of 320) incorporated within the OPL (310/320) is removed (see Fig. 5).
Hu et al. do not teach a/the dissolving factor is a/the nitride dissolving factor.
In the same field of endeavor of semiconductor manufacturing, Liu et al. teach a/the dissolving factor (the material of 14 of ARC; Fig. 1, col. 7, lines 57-67) is a/the nitride dissolving factor (can be polyimide which has nitrogen, i.e. a nitride, as evident from paragraph [0027] of Gonchar et al., US 2011/0041391; col. 7, lines 66-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hu et al. and Liu et al. and to use polyimide as the material of the dissolving factor, because Hu et al. teach the dissolving factor being an material of the organic ARC (320; [0052 and 0054]), but is silent about the actual material, while Liu et al. teach polyimide can be used as the material of organic ARC (col. 7, lines 57-67). 
Regarding claim 20, Hu et al. teach the method of claim 16, wherein a remaining OPL (310 in Fig. 5) remains over the active devices (110/200 and 120/200; Fig. 5).

Response to Arguments
Applicant's amendments, filed 06/09/2021, overcome the rejections to claims 1-4 and 6-20 under 35 U.S.C. 112.  The rejections to claims 1-4 and 6-20 under 35 U.S.C. 112 have been withdrawn.
Applicant’s amendments, filed 06/09/2021, overcome partially the objection to the specification.  The objection to the specification have been partially withdrawn.  Please see the objection above.
Applicant's arguments with respect to claims 1, 9 and 16 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/8/2021